DETAILED ACTION
	This Office Action is to correct issues that arose in the Office of Publications for application number 16/431,841. This Office Action corrects the claim dependency of Claim 9 so that it depends from a non-cancelled claim. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Alan J Kasper (Attorney of Record) on Feb 19 2021.
The claims have been amended. A partial listing follows: 

9. (Currently Amended) The reaction processor according to claim 1 

	Claims that are not referenced in the above Examiner’s Amendment remain unchanged. 


Allowable Subject Matter
Claim(s) 1-3 and 6-9 remain allowable for the reasons of record (see Notice of Allowance mailed on Feb 3, 2021). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571)272-6871. The examiner can normally be reached on Mon-Fri, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797